 Case 17-32596     Doc 42    Filed 01/07/20 Entered 01/07/20 10:14:37    Desc Main
                               Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )      IN BANKRUPTCY
                                             )
JOHN ROBERT ROEHLK,                          )      Case No. 17-32596
                                             )
                    Debtor(s).               )

                                      NOTICE

TO:   -   Joseph S. Davidson, Attorney for Debtor – Service through CM/ECF
      -   Office of the United States Trustee - Service through CM/ECF
      -   John Robert Roehlk, 620 S. Hough Street, Unit G, Barrington, IL 60010 -
          Service by First Class U. S. Mail

      PLEASE TAKE NOTICE that on the 31st day of January, 2020 at the hour of 11:45
a.m. or as soon thereafter as counsel may be heard, I shall appear before the
Honorable A. BENJAMIN GOLDGAR, Bankruptcy Judge, Park City Branch Court, 301
S. Greenleaf Ave., Park City, IL 60089, Courtroom B, and then and there present the
attached Trustee's Motion for Turnover of Life Insurance Cash Surrender Value, at
which time and place you may appear if you so see fit.


                                           /s/ Joseph E. Cohen
                                           JOSEPH E. COHEN
                                           105 W. Madison Street, Suite 1100
                                           Chicago, Illinois 60602
                                           312/368-0300
STATE OF ILLINOIS       )
                        ) SS
COUNTY OF C O O K       )

       JOSEPH E. COHEN, being first duly sworn on oath, deposes and states that he
served a copy of the foregoing Notice together with a copy of the Motion attached
hereto on the parties shown above, by electronic service or by First Class U. S. Mail
Delivery this 7th day of January, 2020.


                                           /s/ Joseph E. Cohen
 Case 17-32596       Doc 42   Filed 01/07/20 Entered 01/07/20 10:14:37       Desc Main
                                Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE MATTER OF:                            )   IN BANKRUPTCY
                                             )
JOHN ROBERT ROEHLK,                          )   Case No. 17-32596
                                             )
             Debtor(s).                      )

   MOTION FOR TURNOVER OF LIFE INSURANCE CASH SURRENDER VALUE
                  PURSUANT TO SECTION 521(a)(4)

TO THE HONORABLE A. BENJAMIN GOLDGAR,
    BANKRUPTCY JUDGE

          Now comes, JOSEPH E. COHEN, Trustee herein, and respectfully represents

unto this Honorable Court as follows:

      1.     That Joseph E. Cohen is the duly appointed Trustee in Bankruptcy herein.

      2.     That Section 521(a)(4) of the Bankruptcy Code states that the Debtor shall

surrender to the Trustee all property of the estate and any recorded information,

including books, documents, records and papers relating to property of the estate.

      3.     That the Debtor’s Schedule B states that on the date of filing of the Chapter

7 the Debtor maintained a life insurance policy with Country Life Insurance Company

ending in Account No. 7162.

      4.     The information provided to the Trustee by the Debtor indicated that the

policy cash value was $37,488.79.        The information provided by the Debtor also

indicated that there is a loan balance against the life insurance policy in the amount of

$8,595.60.

      5.     That the Debtor has not claimed any portion of the life insurance cash value

exempt.
 Case 17-32596     Doc 42    Filed 01/07/20 Entered 01/07/20 10:14:37      Desc Main
                               Document     Page 3 of 3


      6.    The Trustee believes that the remaining equity in the cash value as stated

above is property of the Bankruptcy Estate and should be turned over to the Trustee for

administration.

      WHEREFORE, JOSEPH E. COHEN, Trustee herein, prays for the entry of an

order directing the Debtor to immediately turnover to the Trustee the sum of $37,488.79

less any loan balance owing as of the date of filing representing the net cash surrender

value of the Debtor’s life insurance policy ending in Account No. 7162 issued by

Country Life Insurance Company; that the Debtor turnover any and documents relating

to the current net value of said life insurance policy and for such other relief as the

Court shall deem proper.




JOSEPH E. COHEN
GINA B. KROL
COHEN & KROL
105 W. Madison St., Ste 1100                         /s/ Joseph E. Cohen
Chicago, IL 60602                                    JOSEPH E. COHEN, Trustee
(312) 368-0300
